internal_revenue_service number release date index number ------------------------------------------ ------------------------ ------------------------------------------------ --------------------------------------- ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-144416-05 date date ----------------------------------------------- ------------------------------------------------------ legend authority state dear ------------------------- this responds to your request for rulings submitted by your authorized representative on behalf of authority that authority qualifies as a political_subdivision of state for purposes of sec_103 of the internal_revenue_code the code and bonds to be issued by a subsidiary of authority will be considered issued on behalf of authority under sec_103 facts and representations you make the following factual representations authority was created pursuant to state legislation as a body corporate and politic constituting a public corporation of state authority was created for the purpose of conserving developing and utilizing the water and energy resources of state to make the benefit of those resources available to state residents and thereby to promote the general welfare and increase commerce to achieve these objectives authority produces transmits and generates electricity in state the governing body of authority the authority board has nine members one member of the authority board serving ex-officio is the secretary of transportation and public works of state six members are appointed by the governor of state and two members are consumer representatives elected through a referendum supervised by state’s department of consumer affairs authority is required to submit annually to the plr-144416-05 state legislature and governor a financial statement and complete report of its business activities authority is authorized under state law to acquire property by exercise of the power of eminent_domain other than the procedural safeguards generally addressing matters such as due process proper venue for the institution of condemnation proceedings and just compensation there are no limitations on authority’s power of eminent_domain authority may initiate eminent_domain actions in its own name authority is also authorized under state law to create and own subsidiaries and affiliates for the purposes among others of developing financing constructing and operating industrial projects and other infrastructures directly related to the maximization of authority’s electric infrastructure authority plans to create a subsidiary the subsidiary for these purposes debt service on any bonds issued by subsidiary will be payable solely out of revenues and receipts from the operation of subsidiary authority will adopt a resolution the authority resolution creating subsidiary as a non-profit corporation or single member limited_liability_company and approving its formation documents under the formation documents the board_of directors of subsidiary will be appointed by the authority board and will serve without compensation the formation documents will provide that no part of the net_earnings of subsidiary will inure to the benefit of any private person further upon dissolution of subsidiary the formation documents will provide that authority or state will acquire title to all property owned by subsidiary you represent that subsidiary will be exempt from state income_taxation and interest on bonds issued by subsidiary will be exempt from state taxes law and analysis political_subdivision the internal_revenue_code does not define the term political_subdivision sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner v 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 consideration of these principles as they apply to the facts of this case leads us to conclude that authority is a political_subdivision of state for purposes of sec_1_103-1 authority was created pursuant to state legislation and is controlled by state of the authority board’s nine members one is the secretary of transportation and public works of state six members are appointed by the governor of state and two members are consumer representatives elected through a referendum supervised by state’s department of consumer affairs authority is also required to submit annually to state a financial statement and complete report of its business activities authority’s purpose of conserving developing and utilizing the water and energy resources of state to make the benefit of those resources available to state residents is a wholly public purpose under state law authority is granted powers of eminent_domain to carry out authorized purposes other than certain procedural safeguards authority may initiate eminent_domain actions in its own name without limitation on behalf of issuer sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides in part that interest upon obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually called state_or_local_government unit is not includable in gross_income sec_1_103-1 provides in part that an obligation issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board formed under a state statute the entity are considered issued on behalf of a political_subdivision of the state where the following conditions are present the entity is formed only after the governing body of the political_subdivision has formally approved the entity’s creation and the form of certificate of incorporation a plr-144416-05 board_of directors of the entity is elected by the governing body of the political_subdivision and serves without compensation the entity may issue bonds to carry out any of its corporate powers which include the power to acquire improve maintain equip and furnish projects to lease such projects and collect rent and to sell and convey any and all of its property whenever the board_of directors find such action to be in furtherance of the purposes for which the entity is established all bonds are payable solely out of revenues and receipts derived from the leasing or sale by the entity of its projects the political_subdivision is not liable for the payment of principal or interest on any of the bonds of the entity the entity is exempt from all state taxation and interest on bonds issued by the entity is exempt from state taxes the entity is a nonprofit organization and none of its net_earnings may inure to the benefit of any private person and upon dissolution of the entity title to all property it owns would vest in and become the property of the state or political_subdivision which creates it applying the criteria of revrul_57_187 to the facts we conclude that subsidiary will qualify as an on behalf of issuer for purposes of sec_1_103-1 subsidiary will be created by the authority a political_subdivision pursuant to state law that specifically provides for its creation the board_of directors of subsidiary will be appointed by the authority board and will serve without compensation as specifically permitted under state law subsidiary will have the power to issue bonds to finance its projects debt service on subsidiary’s bonds will be payable solely out of revenues and receipts derived by subsidiary from its operation subsidiary will be exempt from state income_taxation and interest on bonds issued by subsidiary will be exempt from state taxes subsidiary will be a nonprofit corporation or single member limited_liability_company and no part of the net_earnings of subsidiary will inure to the benefit of any private person upon dissolution of subsidiary authority or state will acquire title to all property owned by subsidiary conclusions based on the information submitted and representations made we conclude that authority is a political_subdivision of state for purposes of sec_103 since authority has been delegated the right to exercise sovereign power and is also controlled by state and is motivated by a wholly public purpose and bonds to be issued by subsidiary will be considered as issued on behalf of authority for purposes of sec_103 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-144416-05 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely assistant chief_counsel exempt_organizations employment_taxes government entities by johanna som de cerff senior technician reviewer tax exempt bond branch
